IN THE COURT OF APPEALS OF IOWA

                                  No. 21-1056
                             Filed March 30, 2022


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

KENNETH BRYAN ADAMS,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, David Porter, Judge.



      A criminal defendant challenges his prison sentence. AFFIRMED.



      Raya D. Dimitrova of Carr Law Firm, P.L.C., Des Moines, for appellant.

      Thomas J. Miller, Attorney General, and Linda J. Hines, Assistant Attorney

General, for appellee.



      Considered by Tabor, P.J., and Greer and Ahlers, JJ.
                                        2


TABOR, Presiding Judge.

      Kenneth Adams pleaded guilty to four counts of sexual exploitation of a

minor, in violation of Iowa Code section 728.12(3) (2019). He also submitted Alford

pleas1 on two counts of sexually-motivated assault causing injury, in violation of

sections 708.1, 708.2(2), and 708.15. At sentencing, Adams sought probation, the

State argued for incarceration.     The presentence investigation (PSI) report

recommended a suspended sentence and term of probation. After considering

those competing proposals, the district court sentenced Adams to a prison term

not to exceed four years. Adams appeals.2

      Adams alleges the sentencing court abused its discretion by rebuffing the

PSI recommendation and giving short shrift to the mitigating factors.       When

deciding whether to suspend a sentence, the district court must consider the

“minimal essential factors” in Iowa Code section 907.5. State v. Dvorsky, 322

N.W.2d 62, 67 (Iowa 1982). But unless the court fails to exercise its discretion or

considers inappropriate matters, we rarely find abuse.      State v. Pappas, 337

N.W.2d 490, 494 (Iowa 1983). In other words, we entertain a strong presumption

in favor of the sentencing court’s decision. Id. Adams bears the heavy burden of

overcoming this presumption. See id.




1 By using an Alford plea, Adams did not admit committing the crimes but pleaded
guilty because the evidence “strongly negate[d]” his claim of innocence. See State
v. Knight, 701 N.W.2d 83, 85 (Iowa 2005) (citation omitted); see also North
Carolina v. Alford, 400 U.S. 25, 37 (1970).
2 Having pleaded guilty, Adams must show good cause to appeal. See Iowa Code

§ 814.6(1)(a)(3). Because he challenges his sentence, we have authority to
consider his case. See State v. Damme, 944 N.W.2d 98, 105 (Iowa 2020).
                                         3


       Trying to shoulder that weight, Adams notes the PSI reported that he was

at low risk for reoffending and recommended a suspended sentence and

probation. But PSI sentencing recommendations are not binding. See State v.

Headley, 926 N.W.2d 545, 552 (Iowa 2019). Instead, they are just one of many

factors a sentencing court may consider. See id.

       So pivoting slightly, Adams argues improper balancing. In his estimation,

the district court was “only concerned with the nature of the offenses in fashioning

the term of incarceration” and downplayed all mitigating factors. Because the

offense alone “cannot be determinative of a discretionary sentence,” Adams

requests resentencing. See Dvorsky, 322 N.W.2d at 67.

       True, the nature of the offenses weighed heavily in the sentencing decision.

But that wasn’t the only consideration. Indeed, the court assessed the statutory

factors. See Iowa Code § 907.5. The court recognized the PSI recommended

probation. The court understood that Adams “ha[d] a limited criminal history.” It

noted his employment circumstances, appreciating that his business and “the

future of [his] employees” were on the line. And, the court explored possible

mental-health issues with Adams, asking: “Do you think you have an illness?” And,

beyond the statutory factors, the court considered Adams’s reluctance to accept

full responsibility, troubled that he used passive language to describe his actions.

See Knight, 701 N.W.2d at 89 (holding defendant’s lack of remorse was pertinent

sentencing factor even when he entered Alford pleas).

       Because the court weighed all relevant factors—PSI included—we find no

abuse of discretion. Even if the serious nature of the offenses most swayed the
                                        4


sentencing court, emphasizing one factor over another “inheres in the discretionary

standard.” See State v. Wright, 340 N.W.2d 590, 593 (Iowa 1983).

      AFFIRMED.